Exhibit 10.1 STOCK PURCHASE AGREEMENT by and among EAGLE BULK SHIPPING INC. and THE PARTIES LISTED ON SCHEDULE 1 HERETO Dated as of July 10, 2016 Stock Purchase Agreement This Stock Purchase Agreement (this “ Agreement ”) is made and entered into as of July 10, 2016, by and among Eagle Bulk Shipping Inc., a corporation organized under the laws of the Republic of the Marshall Islands (the “ Company ”), and the Investors listed on Schedule 1 (each, an “ Investor ,” and collectively, the “ Investors ”). WHEREAS , the Company desires to sell to the Investors, and the Investors desire to purchase from the Company, a number of shares of the Company’s common stock, par value $0.01 per share (the “ Common Stock ”), in the amounts listed on Schedule1 subject to adjustment pursuant to the Reverse Split (as defined below) (the “ Securities ”), subject to the terms and conditions set forth in this Agreement; and WHEREAS , in order to permit the issuance of the Securities, the Company deems it advisable and in its best interests to seek the approval of the holders of its Common Stock pursuant to Article FOURTEENTH of the Second Amended and Restated Articles of Incorporation of the Company (the “ Articles of Incorporation ”) of (i) an amendment (the “ Amendment ”) to Article FOURTH of the Articles of Incorporation to (x) increase the total number of shares of Common Stock that the Company is authorized to issue and (y) effect a reverse stock split (the “ Reverse Split ”) at a ratio (the “ Reverse Split Ratio ”) to be determined by the Chairman of the Board of Directors the (“ Board ”) of the Company and (ii) to issue the Securities pursuant to this Agreement as required by NASDAQ Marketplace Rule 5635(d) and 5635(c) (such approval under clauses (i) and (ii) collectively, the “ Shareholder Approval ”). NOW , THEREFORE , in consideration of the foregoing and the mutual representations, warranties, covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and each of the Investors, severally and not jointly, hereby agree as follows: 1. Definitions . As used in this Agreement, unless the context otherwise requires, the following terms shall have the respective meanings specified or referred to in this Section 1 : “ Affiliate ” means, when used with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, controls or is controlled by or is under common control with the Person specified. For purposes of this definition, “control,” when used with respect to any Person, means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise. The terms “controlling” and “controlled” have meanings correlative to the foregoing. “ Court Order ” means any judgment, order, award or decree of any foreign, federal, state, local or other court or administrative or regulatory body and any award in any arbitration proceeding. 1 “ Environmental Law ” means any law relating to pollution or protection of the environment, to the carriage of Environmentally Sensitive Material or to actual or threatened releases of Environmentally Sensitive Material, to the extent applicable. “ Environmental Permit ” means any permit, approval, identification number, license or other authorization required under any Environmental Law. “ Environmentally Sensitive Material ” means oil, oil products and any other substance (including any chemical, gas or other hazardous or noxious substance) which is (or is capable of being or becoming) polluting, toxic or hazardous. “ Encumbrance ” means any lien (statutory or other), encumbrance, claim, charge, security interest, mortgage, deed of trust, pledge, hypothecation, assignment, conditional sale or other title retention agreement, preference, priority or other security agreement or preferential arrangement of any kind or nature, and any easement, encroachment, covenant, restriction, right of way, defect in title or other encumbrance of any kind. “ Governmental Body ” means any foreign, federal, state, local or other government, governmental, statutory or administrative authority or regulatory body, self-regulatory organization or any court, tribunal or judicial or arbitral body. “ Person ” means any individual, partnership, corporation, limited liability company, association, joint venture, joint-stock company, trust, unincorporated organization, Governmental Body or other entity. “ Requirements of Law ” means any applicable foreign, federal, state and local laws, statutes, regulations, rules, codes, ordinances, Court Orders and requirements enacted, adopted, issued or promulgated by any Governmental Body or common law or any applicable consent decree or settlement agreement entered into with any Governmental Body. “ SEC Reports ” means, collectively, all reports of the Company required to be filed by it under the Securities Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof. The term “SEC Reports” shall not include the Proxy Statement (as defined herein) or any preliminary proxy statement filed with the SEC. “ Subsidiary ” means any corporation or other entity in which the Company owns or controls more than fifty percent (50%) of (i) the equity interests or (ii) the voting power of the voting equity securities of any such corporation or other entity. 2. Subscription . Subject to the terms and conditions hereof, each Investor hereby irrevocably subscribes for the Securities set forth on Schedule 1 for the aggregate purchase price set forth on Schedule 1 (the aggregate purchase price of such Securities, the “ Purchase Price ”), which is payable as described in Section 4 . The obligations of each Investor hereunder are several and not joint. Each Investor acknowledges that the Securities will be subject to restrictions on transfer as set forth in this Agreement. The number of Securities to be purchased by each Investor as identified on Schedule1 shall be subject to adjustment based on the Reverse Split Ratio. By way of example, and for illustrative purposes only, if the “Number of Securities to be Acquired” column on Schedule 1 indicates that an Investor has subscribed for one hundred (100) shares of Common Stock (the “ Pre-Reverse Split Securities ”) and, subsequent to the date hereof and after obtaining Shareholder Approval, the Chairman of the Board determines the Reverse Split Ratio to be 1-for-10, the Pre-Reverse Split Securities will be adjusted so that the Investor is irrevocably bound to purchase ten (10) shares of Common Stock for the same Purchase Price. 2 3. Acceptance of Subscription and Issuance of Securities . It is understood and agreed that the Company shall have the sole right, at its complete discretion, to accept or reject any Investor subscription (each, a “ Subscription ” and collectively, the “ Subscriptions ”), in whole or in part, for any reason and that the same shall be deemed to be accepted by the Company only when this Agreement is signed by a duly authorized officer of the Company and delivered to such Investor. Subscriptions need not be accepted in the order received, and the Securities may be allocated among subscribers. Notwithstanding anything in this Agreement to the contrary, the Company shall have no obligation to issue any of the Securities to any Person who is a resident of a jurisdiction in which the issuance of Securities to such Person would constitute a violation of the securities, “blue sky” or other similar laws of such jurisdiction (collectively referred to as the “ State Securities Laws ”). 4. Payment and Settlement . (a) Signing . On or before 2:00 p.m., New York City time, on July 10, 2016, each Investor shall deliver to the Company a copy of this Agreement executed by a duly authorized officer of such Investor. The Company shall indicate its acceptance of such Subscription by providing each Investor with a countersigned copy of this Agreement on or before 5:00 p.m. New York City time July 10, 2016 (such date, the “ Signing Date ”).
